PER CURIAM.
This petition for writ of certiorari challenges the trial court’s order abating the action. The order of abatement was not proper in this case. See REWJB Gas Invs. v. Land O’ Sun Realty, Ltd., 643 So.2d 1107 (Fla. 4th DCA 1994), rev. dismissed, 651 So.2d 1197 (Fla.1995); Rodriguez v. Yount, 623 So.2d 618 (Fla. 4th DCA 1993). The term “abatement” in the trial court order may have been a misnomer; the court may have intended to enter a stay, an order which would have been within the trial court’s broad discretion in this case. See REWJB, 643 So.2d at 1108; Bartlett v. Bennett, 360 So.2d 1144 (Fla. 2d DCA 1978).
That portion of the July 24, 1996 order abating the action is quashed, without prejudice to the trial court entering a stay order.
GUNTHER, C.J., and STEVENSON and GROSS, JJ., concur.